UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                        No. 99-11341
                                      Summary Calendar

In the Matter of: LARRY CLIFTON BROOKS,
                                                                                        Debtor.

LARRY CLIFTON BROOKS,
                                                                                        Appellant,
                                               versus
MOSELEY & STANDERFER PC,
                                                                                         Appellee.



                      Appeal from the United States District Court
                          for the Northern District of Texas
                                    1:99-CV-161
                                           May 3, 2000
               Before POLITZ, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
       Larry Clifton Brooks appeals an adverse judgment affirming the action of the
Bankruptcy Court on his claim of a homestead exemption on 137 acres of real
property in Irion County, Texas. Our review of the record, briefs of the parties, and
applicable law persuades that there has been no error in the rulings of the courts à
quo. Accordingly, on the basis of the facts as found, authorities cited, and analysis
made by the District Court in its careful and scholarly Order herein, signed and
filed on October 20, 1999, the judgment appealed is AFFIRMED.

        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.